                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 KATHY PERKINS                                                             CIVIL ACTION

 VERSUS                                                                    NO. 17-6689

 PEL HUGHES PRINTING, LLC ET AL.                                           SECTION A(4)



                                    ORDER AND REASONS

       Before the Court is a Motion for Reconsideration (Rec. Doc. 72) filed by Plaintiff

Kathy Perkins. Defendants Pel Hughes Printing, LLC and John Victor Hughes (herein after

collectively referred to as “Defendants”) oppose the motion (Rec. Doc. 78). The Motion, set for

submission on February 6, 2019, is before the Court on the briefs without oral argument. Having

considered the motion and memoranda of counsel, the opposition, the record, and the applicable

law, the Court finds that the Motion for Reconsideration (Rec. Doc. 72) is DENIED.

I.     Background

       Kathy Perkins worked for Pel Hughes Printing, LLC (“PHP”) as a Human Resource

Administrator. (Rec. Doc. 1, Exhibit A ¶ 5). On December 30, 2015, Perkins was admitted into

Ochsner Hospital’s Outpatient Behavioral Mental Unit Program due to alleged verbal abuse by

John Victor Hughes, president of PHP. (Id, ¶¶ 9-12). After being diagnosed with stress,

depression, and anxiety, Perkins remained in the hospital for two weeks. (Id., ¶ 12). While this

leave was covered by the Family Medical Leave Act (“FMLA”), Hughes allegedly called

Perkins’ disabled daughter, Aubrey Pitre, and told her that, “Unless [Perkins] comes back to

work soon, I’ll have to let her go.” (Id. ¶¶ 13-14). Perkins asserts that she returned to work

against her physician’s advice on January 18, 2016, out of fear of termination. (Id., ¶ 16).


                                                1 of 4
       Defendants assert that on January 18, 2016, Hughes’ wife had a conversation with

Perkins which resulted in an “agreement” that PHP would terminate Perkins’ employment after

ninety days. (Rec. Doc. 25-5, p. 2). On April 4, 2016, Perkins took a scheduled day off to receive

an epidural. (Rec. Doc. 1, Exhibit A ¶ 21). The next day, Perkins experienced a mental

breakdown and was admitted to Ochsner Hospital for suicidal ideations. (Id.). Perkins remained

hospitalized until April 13, 2016. PHP terminated Perkins’ employment on May 2, 2016. (Id., ¶¶

21, 26).

       Perkins filed suit alleging that Defendants violated the FMLA regarding the leave she

took in January 2016 and that Defendants intentionally inflicted emotional distress. (Id. ¶¶ 14,

32). Defendants filed a Motion for Summary Judgment on all of Perkins’ claims. (Rec. Doc. 25).

Perkins filed an opposition to the motion (Rec. Doc. 61) and Defendants replied (Rec. Doc. 64).

On December 4, 2018, this Court granted summary judgment in part as to Perkins’ claims under

the FMLA and denied summary judgment in part as to Perkins’ claim for intentional infliction of

emotional distress (“IIED”). (Rec. Doc. 65). On January 23, 2019, the Court granted Defendants’

Motion for Reconsideration (Rec. Doc. 66) and granted summary judgment in part as to Perkins’

claim for IIED. (Rec. Doc. 74). Perkins now moves this Court to reconsider the judgment

regarding the grant of summary judgment on Perkins’ claims under the FMLA.

II.    Legal Standard

       The Federal Rules of Civil Procedure do not recognize a motion for reconsideration. Bass

v. United States Dep't of Agric., 211 F.3d 959, 962 (5th Cir. 2000). Nevertheless, the Fifth Circuit

has treated a motion for reconsideration as a motion to alter or amend judgment pursuant to Rule

59(e) of the Federal Rules of Civil Procedure when filed twenty-eight days after entry of the

judgment from which relief is being sought. Hamilton Plaintiffs v. Williams Plaintiffs, 147 F.3d

                                               2 of 4
367, 371 n.10 (5th Cir. 1998); see also Fed. R. Civ. P. 59(e). A Rule 59(e) motion may be granted

on four grounds: “(1) to correct manifest errors of law or fact upon which judgment is based, (2)

the availability of new evidence, (3) the need to prevent manifest injustice, or (4) an intervening

change in controlling law.” Lines v. Fairfield Ins. Co., No. 08–1045, 2010 WL 4338636, at *1

(E.D. La. Oct. 21, 2010) (citing Peterson v. Cigna Group Ins., No. 99–2112, 2002 WL 1268404,

at *2 (E.D. La. June 5, 2002)). “The Court enjoys considerable discretion in granting or denying

such a motion.” Gabarick v. Laurin Mar. (America) Inc., No. 08–4007, 2010 WL 5437391, at *5

(E.D. La. Dec. 23, 2010) (citing Boyd's Bit Serv., Inc. v. Specialty Rental Tool & Supply, Inc., 332

F.Supp.2d 938, 939 (W.D. La 2004)). The Fifth Circuit has held that a Rule 59(e) motion is not

the proper vehicle for “rehashing evidence, legal theories, or arguments that could have been

offered or raised before the entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479

(5th Cir. April 2004).


III.    Discussion

        Perkins argues that the record contained circumstantial evidence that she prematurely

returned to work in violation of the FMLA. (Rec. Doc. 72-1, p. 3). Perkins cites to Exhibit A:

Kathy Perkins’ Declaration to assert that her conduct is compelling evidence to support an

interference claim under the FMLA. (Id.). Perkins also asserts that the lack of direct evidence is

not fatal to her retaliation claim. Again, Perkins cites to Exhibit A: Kathy Perkins’ Declaration to

assert that she believed her employment was terminated because she exercised her FMLA right.

(Id. at 4).

        Fifth Circuit long standing precedent establishes great discretion in this Court to grant or

deny motions for reconsideration and that the motion should not be used to re-litigate old

matters. Also pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, Perkins did not

                                                3 of 4
timely file her motion within twenty-eight days of the Order and Reasons (Rec. Doc. 65). The

Order was filed on December 5, 2018, and Perkins filed her Motion for Reconsideration (Rec.

Doc. 72) on January 21, 2019. Considering the legal standard and the untimeliness of the motion,

the Court denies Plaintiff’s Motion for Reconsideration (Rec. Doc. 72).

IV.    CONCLUSION

       Accordingly;

       IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Rec. Doc. 72) is

DENIED.

       New Orleans, Louisiana, this 19th day of February, 2019



                                                      __________________________________
                                                             JUDGE JAY C. ZAINEY
                                                       UNITED STATES DISTRICT JUDGE




                                             4 of 4
